Citation Nr: 0431118	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  96-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a shrapnel wound to 
the right foot.

2.  Entitlement to service connection for the residuals of a 
cerebrovascular accident, stroke.

3.  Entitlement to service connection for a skin disorder, 
claimed as chloracne, claimed as a residual of Agent Orange 
exposure in service.

4.  Entitlement to service connection for alcohol abuse.

5.  Entitlement to an initial compensable rating for 
amebiasis.  

6.  Entitlement to an initial compensable rating for the 
residuals of a stress fracture of the left heel.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1968 
to February 1971.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in Des Moines, Iowa (RO).  

The issues involving initial ratings for the veteran's 
service-connected amebiasis and left foot disorder are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence showing any wound to the 
right foot during service.  

2.  There is no medical evidence showing a cerebral vascular 
accident (stroke), or any Agent Orange related skin disorders 
during service or within the first year after the veteran 
separated from service.  

3.  The veteran has current diagnoses of rosacea and a 
history of cystic acne.  

4.  There is no medical evidence relating any current skin 
disorder to the veteran's military service or Agent Orange 
exposure during service. 

5.  There is no medical evidence of any current residuals of 
a stroke related to military service.

6.  There is no medical evidence of any current residuals of 
a wound to the right foot related to military service.

7.  The veteran's claim for service connection for alcohol 
abuse was filed in July 1993.


CONCLUSIONS OF LAW

1.  A shrapnel wound to the right foot was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  A cerebrovascular accident (stroke), was not incurred in, 
or aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  A skin disorder, to include chloracne, was not incurred 
in, or aggravated by, active military service and may not be 
presumed to have been incurred as a result of exposure to 
Agent Orange during service.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  The claim for service connection for alcohol abuse lacks 
legal merit.  38 U.S.C.A. §§ 101(16), 105(a), 1110 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(a), (d), 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran originally filed his claim for 
service connection in 1993, years before the VCAA was 
enacted.  However, in the present case, the RO provided the 
veteran the required notice with respect to the issues 
involving service connection for a right foot wound, a skin 
disorder, and a stroke in a letter dated April 2003.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim and obtained VA examinations 
to obtain the necessary medical evidence to rate the 
veteran's disability.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Right Foot

The veteran claims that he incurred a shrapnel wound to the 
ball of his right foot during service in Vietnam.  Review of 
the veteran's service personnel records confirm that the 
veteran did serve in Vietnam.  However, there no indication 
that the veteran served in combat and there is no indication 
in the service records that the veteran was wounded or 
awarded the Purple Heart medal.

The veteran's service medical records show no indication that 
the veteran incurred any wound to his right foot.  The 
service medical records do reveal that the veteran incurred a 
superficial abrasion to the left ankle in Vietnam and that he 
was ultimately diagnosed and treated for cellulitis of the 
left ankle as a result.  In February 1971, a separation 
examination of the veteran noted cellulitis of the veteran's 
left foot.  However, no abnormality of the right foot was 
noted by the examining physician.  

A VA podiatry treatment record dated August 1996 reveals that 
the veteran had complaints of bilateral foot pain.  He was 
treated with arch supports for having high arches of both 
feet.  This treatment record does not indicate that there 
were any residuals of a shrapnel wound to the right foot 
present.  

In August 2002, a VA examination of the veteran was 
conducted.  Bilateral foot pain of the plantar surfaces of 
both feet was noted on physical examination.  The diagnosis 
was bilateral plantar fasciitis.  VA medical treatment 
records continued to show podiatry treatment for foot pain 
and in August 2003, x-ray examination of the veteran's feet 
was conducted.  The x-rays revealed "bilateral heel spurs 
and arthritis in the big toe joints bilaterally."  Treatment 
records dated later in August 2003 reveal that the veteran's 
complaints of foot pain were primarily in the sole of his 
right foot beneath the right first metatarsal joint.  The 
August 10, 2003 x-ray report did note, "post traumatic 
changes I the right 5th metatarsal."

The preponderance of the evidence is against the veteran's 
claim for service connection for the residuals of a shrapnel 
wound to the right foot during service.  There is simply no 
medical evidence that the veteran suffered any wound to the 
right foot during service.  On separation examination, no 
abnormality of the right foot was noted.  Recent VA podiatry 
records reveal that the veteran is being treated for 
bilateral foot pain related to plantar fasciitis.  The recent 
x-ray evidence reveals arthritic changes in the veteran's 
feet which are basically bilateral and symmetrical.  There is 
no evidence of a right foot wound during service and no 
medical evidence relating any current right foot disorder to 
military service.  As such, service connection for the 
residuals of a right foot disorder is denied.  

B.  Stroke

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110.  Cardiovascular disease, brain hemorrhage, 
and brain thrombosis may be presumed to have been incurred 
during active military service they manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims entitlement to service connection for the 
residuals of a cerebrovascular accident.  He claims that he 
had a stroke during the last few months of service and that 
he was hospitalized and treated for the stroke just prior to 
separation from service in from February 11th to 16, 1971.  

The veteran's service medical records provide no indication 
that the veteran had a stroke during service.  An examination 
reports dated February 11, 1971, indicates no abnormalities.  
Another examination dated February 16, 1971, indicates that 
the veteran's vascular and neurologic evaluations were 
"normal," with no abnormalities noted by the examining 
physician.  This examination notes that the veteran's 
"physical condition has changed since my last examination - 
cellulitis, left foot."  However, another annotation 
indicated, "my medical condition is - excellent."  Also of 
record are hospital records which reveal that the veteran 
required inpatient surgical treatment of the left foot 
cellulitis in February 1971.  There is no indication that the 
veteran had from a stroke at this time.  

VA medical treatment records dated in September 1993, reveal 
that the veteran had complaints of numbness on the right side 
of his body.  In November 1993 a follow-up consultation was 
conducted and the veteran specifically indicated having no 
history of a stroke.  He indicated a history of having a 
concussion during service.  However, the Board notes that 
this is not supported by the service medical records.  A 
computerized tomography scan revealed a possible left 
anterior infarction.  A series of VA neurology consolations 
in 1993, 1994, and 1995 reveal a diagnosis of a history of a 
left sided stroke.  However, an October 1995 neurology 
consultation revealed an assessment of transient ischemic 
attacks (TIA) and that the "stroke work up negative."  

The preponderance of the evidence is against the veteran's 
claim for service connection for a stroke.  The medical 
evidence of record reveals that the veteran has been treated 
for neurologic complaints dating from approximately 1993 
which are over 20 years after he separated from service.  The 
best diagnosis of record reveals that his complaints are 
related to TIAs.  There is some question whether the CT 
results show actual findings of a stroke.  However, even if 
the veteran does have a verified history of having a stroke, 
there is no medical evidence showing that he had a stroke 
during service or within a year after he separated from 
service.  As such, service connection for a stroke is denied.  

C.  Skin Disorder

The veteran claims that he incurred a skin disorder, 
chloracne, as a result of exposure to Agent Orange during 
service in Vietnam.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers, cancer of the lung, bronchus, larynx, or trachea; 
and, soft-tissue sarcoma, other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  
Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any other 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630 -27641 (May 20, 2003); see also Notice, 
67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (Nov. 2, 1999).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

The veteran's service personnel records reveal that he served 
in Vietnam from July 1969 to February 1971.  As such, he is 
presumed to have been exposed to Agent Orange during service.  
A service medical record dated September 1968 reveals that 
the veteran was treated for contact dermatitis of both arms 
secondary to the wearing of fatigues.  It is noted that this 
incident occurred prior to the veteran being in Vietnam and 
there are no further entries in the service medical records 
revealing a recurrence of the condition.  An undated service 
department medical examination report reveals that medical 
examination of the veteran was conducted approximately 11 
months after he entered service.  This examination report 
noted "2 pustules on back."  As noted in section "B" 
above, the service medical records also clearly reveal that 
the veteran was treated for cellulitis of the left foot and 
ankle in February 1971.  

VA dermatology records reveal that the veteran was treated 
for skin disorders dating from 1993.  An April 1993 treatment 
record reveals a diagnosis of "rosacea," while treatment 
records dated in September and December 1993 reveal that the 
veteran had a sebaceous cyst on the right neck.  In September 
1996, a VA skin examination of the veteran provided a 
diagnosis of a history of cystic acne, with residual acne 
scarring on the face.  

The preponderance of the evidence is against the claim.  The 
Board finds that, although the veteran has met the regulatory 
presumption of active service in the Republic of Vietnam 
during the Vietnam era, no competent medical evidence has 
been submitted demonstrating that a skin due to herbicide 
exposure is present and related to service.  The evidence 
reveals that the veteran had cellulitis of the left foot and 
two cysts on his back during service.  Additionally, there is 
no evidence showing that the veteran was diagnosed with 
chloracne during service or with a year after he left Vietnam 
and separated from service.  There is also no competent 
medical evidence of record which relates any current skin 
disorder to Agent Orange exposure during service, or to the 
veteran's military service.  See Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994); see also McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

D.  Alcohol Abuse

The veteran filed a claim in July 1993 for service connection 
for alcohol abuse as being due to his military service.  
Alternatively, he has asserted that he has developed alcohol 
abuse secondary to due to post-traumatic stress disorder 
(PTSD) that he claimed should be service-connected, or that 
he used alcohol to treat hyperlipidemia due to a lymphocyte 
disorder caused by Agent Orange exposure.  By rating 
decisions dated April 1995 and February 1996, the RO denied 
entitlement to service connection for PTSD.  In a separate 
decision, the RO denied entitlement to service connection for 
a lymphocyte disorder caused by Agent Orange.

For the reasons and bases discussed below, the veteran is not 
entitled to service connection for alcohol abuse.

A December 1993 VA psychiatric treatment record reveals that 
the veteran had a history of alcohol abuse.  A recent VA 
examination conducted in May 2003, showed a diagnosis of 
"alcohol abuse in fair remission."  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty and not the result of he veteran's own 
misconduct when the person on whose account benefits are 
claimed was at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105.  
No compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct or abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  "In the 
line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.1(m).  Additionally, direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in the line of 
duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  The simple drinking of alcoholic beverage is not 
of itself willful misconduct.  Further, organic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  38 C.F.R. § 3.301(c)(3).  An injury or disease 
incurred during active military, naval or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability or death of the user.  38 C.F.R. § 3.301(d).

The veteran does not contend, nor does the evidence in the 
record show, that he incurred a disease or injury during his 
active military service.  The veteran's service medical 
records do not show complaints, diagnoses, or treatment of 
drug or alcohol abuse.  At the time of his medical 
examination for separation there is no indication that the 
veteran had an excessive drinking habit.

The veteran's claim for direct service connection for an 
alcohol-related disorder must be denied.  The veteran filed 
this claim in 1993.  The law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  In 
a case where the law is dispositive of a claim on appeal, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
There is a lack of entitlement under the law to direct 
service connection for alcohol-related disorder, and the 
Board does not have the authority to grant the claim.

Secondary service connection of an alcohol or drug abuse 
disability acquired as secondary to or a symptom of service-
connected disability can be granted.  VAOPGCPREC 2-97; 62 
Fed. Reg. 15565 (1997); see also Allen v. Principi, 237 F.3d. 
1368 (Fed Cir. 2001).  Service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a).  The 
veteran has contended that he is entitled to secondary 
service connection for alcohol dependence based on claimed 
current disability from PTSD and hyperlipidemia due to a 
lymphocyte disorder.  However, service connection is not in 
effect for PTSD and hyperlipidemia due to a lymphocyte 
disorder.  Therefore, the Board must deny the veteran's claim 
of entitlement to service connection for alcohol abuse 
claimed as secondary to a service connected disability.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Accordingly, the claim must be denied as a matter 
of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004). 

E.  Conclusion

Finally, in reaching the decisions above, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a shrapnel wound to 
the right foot is denied.  

Service connection for cerebrovascular accident (stroke) is 
denied.  

Service connection for a skin disorder, to include chloracne, 
is denied.  

Service connection for alcohol abuse is denied.


REMAND

In September 2004, the veteran's representative noted that 
most recent VA examination conducted with respect to the 
veteran's service-connected disabilities was several years 
old and requested that the case be remanded for more 
contemporaneous examinations to be conducted, as the veteran 
has stated that manifestation of these disorders have 
increased in severity. 

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   


The case is remanded to the RO for the following development:

1.  The veteran should be accorded the 
appropriate VA examination for amebiasis.  
The report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present, to 
include gastrointestinal disturbances, 
lower abdominal cramps, nausea, gaseous 
distention, and chronic constipation 
interrupted by diarrhea.  All necessary 
tests should be conducted.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  The veteran should be accorded the 
appropriate VA examination for a left heel 
disorder.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left heel 
pathology, to include any deformity or 
arthritis, found to be present.  The 
examiner should provide complete rationale 
for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's left foot, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, crepitus, deformity 
or impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his left foot.  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the left foot.  
The examiner should specify the results 
in actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

5.  Following the above, the RO should 
readjudicate the veteran's claims.  If 
any benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, to include the revised 
regulation and pertinent diagnostic 
codes, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



